Citation Nr: 0119233	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-22 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision from a 
Department of Veterans Affairs (VA) regional office in 
Albuquerque, New Mexico.  The June 2000 rating decision 
granted service connection for PTSD and evaluated the 
disability as 30 percent disabling.  The rating was increased 
to 50 percent by rating decision dated in November 2000.


REMAND

A review of the record discloses that the veteran sought 
treatment for PTSD at the Santa Fe Vet Center (Center).  The 
Board is unable to locate a request for the Center's records.  
The Board notes that the veteran's representative provided a 
copy of the veteran information form and a short diagnostic 
assessment from the Center.  These records appear to be 
incomplete.  The claims file also includes a short diagnostic 
summary signed by C.B., P.A. and L.S., M.D., and "Patient 
Education" advisories for two prescriptions.  The VA 
outpatient records contain a reference to an unnamed private 
physician that treated the veteran's sleep disorder.  The 
Board is unable to locate any request for Dr. L.S.'s records.  
The Board further notes that the RO did not request the 
service medical records.  While there is no indication that 
the service medical records would be relevant to the current 
status of the service connected disability, the recent 
legislative change appears to require that the RO either 
request the service medical records or address why they do 
not have to make them part of the record in this matter.  In 
light of the outstanding records, and in pursuance of new 
legislative changes set forth below, the Board finds that 
additional evidentiary development is required for 
adjudication of the veteran's claim.  

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Secretary has drafted 
proposed regulations to implement the VCAA, which have not 
yet been finalized.  66 Fed. Reg. 17834-40 (Apr. 4, 2001).  
The proposed regulations indicate that VA is obligated to 
obtain the service medical records of the veteran.  However, 
the VA has no duty to assist a claimant in obtaining records 
if there is no reasonable possibility that VA assistance 
would help substantiate the claim.  Although these 
regulations are not binding on the Board or ROs at this time, 
the Board finds these proposed regulations to be pertinent 
guidance for the current review of claims.  In view of the 
proposed regulations, it appears that VA has no obligation to 
obtain service medical records unless the claimant alleges 
that these records would help in substantiating the claim for 
an increased rating.

The salient features of the VCAA (and where they will be 
codified in title 38 United States Code) may be summarized as 
imposing the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  In light of the VCAA, the RO must 
either request the service medical 
records or provide a basis under the VCAA 
to establish why the service medical 
records do not have to be made part of 
the record or can not be made part of the 
record in this matter.

3.  The RO should contact the Santa Fe 
Vet Center and request a copy of the 
veteran's records.  Any medical or 
counseling records other than those now 
on file pertaining to PTSD should be 
obtained and associated with the claims 
folder.

4.  The veteran should be requested to 
provide more specific information in 
reference to the name and location of any 
private physician(s) that provided 
treatment for his PTSD.  Any medical 
records, which have been adequately 
identified, including those of Dr. L.S., 
pertaining to the treatment of PTSD 
should be obtained and associated with 
the claims folder.  

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must discharge 
the obligations set out in (7) above.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim for an 
increased evaluation for PTSD, currently 
evaluated as 50 percent disabling.

7. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




